DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the waterproof and breathable membrane is larger than or equal to the depth of the installing groove, and the base body abuts against the anti-wrinkle ring to press the waterproof and breathable membrane into the installing groove of claims 4 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-8 and 12-18 are objected to because of the following informalities:  
Claim 3 lines 8-9 recite, “an air path,” claim should be changed to recite –the air path--.
Claim 4 lines 1-2 recite, “the thickness,” and “the depth,” claim should be changed to recite –a thickness-- and –a depth--.
Claim 5 lines 1, 2 and 6, “the thickness,” “the depth,” and “the inner groove wall,” claim should be changed to recite –a thickness--, –a depth-- and –an inner groove wall--.
Claim 6 lines 1-6 recite, “the thickness,” “the depth,” “the outer peripheral surface,” “the inner groove wall,” “the urging force,” claim should be changed to recite –a thickness--, –a depth--, --an outer peripheral surface--, --an inner groove wall--, and –an urging force--.
Claim 7 lines 1-3 and 5 recite, “the difference,” “the range,” “the maximum distance,” and “the thickness,” claim should be changed to recite –a difference--, --a range--, –a maximum distance-- and –a thickness--.
Claim 8 line 3 recites, “the other,” and “the notch,” claim should be changed to recite –another-- and –a notch--.
Claim 12 line 6 recite, “the breathable part,” claim should be changed to recite –a breathable part--.
 Claim 13 lines 1-4 recite, “the thickness,” “the depth,” “the installing groove,” “the chassis,” “the base body,” and “the anti-wrinkle ring,” claim should be changed to recite –a thickness--, --a depth--, --an installing groove--, --a chassis--, --a base body-- and –an anti-wrinkle ring--.
Claim 14 lines 1-4 recite, “the thickness,” “the depth,” “the installing groove,” “the surface,” “the base material,” “the anti-wrinkle ring,” and “the inner groove wall,” claim should be 
Claim 15 lines 1-6 recite, “the thickness,” “the depth,” “the installing groove,” “the outer peripheral surface,” “the inner peripheral wall,” “the inner groove wall,” “the urging force,” claim should be changed to recite –a thickness--, –a depth--, --an installing groove--, --an outer peripheral surface--, --an inner peripheral wall--, --an inner groove wall--, and –an urging force--.
Claim 16 lines 1-6 recite, “the thickness,” “the depth,” “the installing groove,” “the range,” “the maximum distance,” “the inner groove wall,” “the urging force,” and “the thickness of the base material,” claim should be changed to recite –a thickness--, –a depth--, --an installing groove--, --an range--, --an maximum distance--, --an inner groove wall--, –an urging force-- and –a thickness of a base material--.
Claim 17 lines 1, 3 and 5 recite, “the chassis,” “the other,” “the notch of the installing groove,” and “the urging force,” claim should be changed to recite –a chassis--, –another--, –a notch of an installing groove-- and –an urging force--.
Claim 18 lines 2 and 5 recite, “the chassis,” and “the installing groove,” claim should be changed to recite –a chassis-- and --an installing groove--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu [U.S. 9,788,576].
Regarding claim 1, Liu discloses an atomizing device of an electronic cigarette, comprising a main body (fig. 3; 13), a heating device (fig. 3; 133) and a waterproof and breathable membrane (fig. 3; 12), wherein the main body (13) is provided with an air inlet (fig. 3; bottom opening of 13), a suction port (fig. 3; top of 13) and an oil storage chamber (fig. 3; 132), the main body (13) forms an airflow channel (fig. 3; 131) between the air inlet (bottom opening of 13) and the suction port (top of 13), the heating device (133) is partially received in the airflow channel (131) and is communicated with the oil storage chamber (132), the waterproof and breathable membrane (12) is installed on the main body (13), and the waterproof and breathable membrane (12) covers the airflow channel between the air inlet (bottom opening of 13) and the heating device (133).

Regarding claim 2, Liu discloses wherein the waterproof and breathable membrane (12) comprises a base material (material of 12) with waterproof and breathable properties and an anti-wrinkle ring (fig. 3; section of 13 that 12 rest upon), the anti-wrinkle ring (section of 13 that 12 rest upon) covers the edge (fig. 3; bottom edge of 12) of the base material (material of 12) so that when the base material (material of 12) is installed on the main body (13), the part of the base material (material of 12) not covered by the anti-wrinkle ring (section of 13 that 12 rest upon) covers the airflow channel (131) 12 is breathable), and the breathable part (12 is breathable) is communicated with the airflow channel (131) through an air path (fig. 3; horizontal air path).

Regarding claim 10, Liu discloses an electronic cigarette, wherein the electronic cigarette comprises the atomizing device (fig. 3) of the electronic cigarette (fig. 3 is for an electronic cigarette, see Title), wherein the atomizing device comprises a main body (fig. 3; 13), a heating device (fig. 3; 133) and a waterproof and breathable membrane (fig. 3; 12), wherein the main body (13) is provided with an air inlet (fig. 3; bottom opening of 13), a suction port (fig. 3; top of 13) and an oil storage chamber (fig. 3; 132), the main body (13) forms an airflow channel (fig. 3; 131) between the air inlet (bottom opening of 13) and the suction port (top of 13), the heating device (133) is partially received in the airflow channel (131) and is communicated with the oil storage chamber (132), the waterproof and breathable membrane (12) is installed on the main body (13), and the waterproof and breathable membrane (12) covers the airflow channel between the air inlet (bottom opening of 13) and the heating device (133).

Regarding claim 11, Liu discloses wherein the waterproof and breathable membrane (12) comprises a base material (material of 12) with waterproof and breathable properties and an anti-wrinkle ring (fig. 3; section of 13 that 12 rest upon), the anti-wrinkle ring (section of 13 that 12 rest upon) covers the edge (fig. 3; bottom edge of 12) of the base material (material of 12) so that when the base material (material of 12) is installed on the main body (13), the part of the base material (material of 12) not covered by the anti-wrinkle ring (section of 13 that 12 rest upon) covers the airflow channel (131) and forms a breathable part (12 is breathable), and the breathable part (12 is breathable) is communicated with the airflow channel (131) through an air path (fig. 3; horizontal air path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,788,576] in view of Li et al. [U.S. 9,538,790].
Regarding claims 3 and 12, Liu discloses and the breathable part (12 is breathable) of the waterproof breathable membrane (12) covers the air passage hole (fig. 3; central hole of structure below bottom 12) so that the breathable part (12 is breathable) is communicated with the air passage hole (central hole of structure below bottom 12) through an air path (horizontal air path); the suction port (top of 13), the oil storage chamber (132) and the heating device (133) are received in the base body (main body of 13), and the heating device (133) is communicated with the breathable part (12 is breathable) of the waterproof and breathable membrane (12).
Regarding claims 3 and 12, Liu does not disclose wherein the main body comprises a base body and a chassis; the air inlet is provided on the chassis, the airflow channel forms an air passage hole communicated with the air inlet on the outer surface of the chassis, the chassis is further provided with an installing groove on the periphery of the air passage hole, the waterproof breathable membrane is installed in the installing groove when the base body is installed on the chassis, the base body covers the installing groove [claims 3 and 12].
Regarding claims 3 and 12, Li teaches wherein the main body (fig. 1; 100) comprises a base body (fig. 2; 4) and a chassis (fig. 2; 32, 33); the air inlet (fig. 2; 321) is provided on the chassis (32, 33), the airflow channel (fig. 2; axial center hole of 4) forms an air passage hole (fig. 2; center hole of 31 and 32) communicated with the air inlet (321, see fig. 9) on the outer surface of the chassis (32, 33), the chassis space where 37 is installed) on the periphery of the air passage hole (center hole of 31 and 32), the flexible membrane (fig. 2; 37) is installed in the installing groove (space where 37 is installed)  when the base body (4) is installed on the chassis (32, 33), the base body (4) covers the installing groove (space where 37 is installed, see fig. 5 embodiment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a base body and a chassis; the air inlet is provided on the chassis, the airflow channel forms an air passage hole communicated with the air inlet on the outer surface of the chassis, the chassis is further provided with an installing groove on the periphery of the air passage hole, the waterproof breathable membrane is installed in the installing groove when the base body is installed on the chassis, the base body covers the installing groove as suggested by Li for the benefit of having improved air circulation and leak protection in order to provide the user with an optimum smoking experience.

Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831